Citation Nr: 0123238	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for cerebellar 
degeneration with polyneuropathy. 

2.  Entitlement to service connection for a bilateral foot 
condition, to include hallux valgus and a left tendoachilles 
rupture, on a direct basis and as secondary to service-
connected bilateral knee disabilities.

3.  Entitlement to an increased (compensable) evaluation for 
intermittent synovitis, left knee, with mild chondromalacia.

4.  Entitlement to an increased (compensable) evaluation for 
intermittent synovitis, right knee, with mild chondromalacia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal arises from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In February 2000, the Board issued a decision denying the 
above claims.  The veteran, through his attorney, appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Court granted a February 2001 
joint motion to vacate and remand the February 2000 Board 
decision in March 2001.  The claims are again before the 
Board.  The issues of entitlement to increased (compensable) 
evaluations for intermittent synovitis of both knees is 
discussed in the REMAND portion of this decision following 
the ORDER below.


FINDINGS OF FACT

1.  The veteran was diagnosed with cerebellar degeneration 
more than two decades following his separation from active 
service.

2.  Clinicians have been unable to ascribe an etiology to the 
veteran's cerebellar degeneration.
3.  The veteran served in Vietnam during the Vietnam War.

4.  Cerebellar degeneration with polyneuropathy is not a 
disease that can be presumed the result of exposure to Agent 
Orange.

5.  Service medical records contain no reference to a foot 
disorder.

6.  The veteran's foot disorder began many years after 
service and there is no competent evidence of a nexus between 
a foot disorder and any incident of service.

7.  There is no competent evidence to show that the veteran's 
foot disorder was caused or aggravated by a service-connected 
right or left knee disability.


CONCLUSIONS OF LAW

1.  Cerebellar degeneration or polyneuropathy was not 
incurred in or aggravated by active service, nor may either 
disorder be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); C.F.R. §§ 3.303, 3.307, 3.309 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

2.  A bilateral foot condition, to include hallux valgus and 
a left tendoachilles rupture, was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159); C.F.R. § 3.102, 3.303, 3.310(a) 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (2000).  With respect to a chronic disability 
subject to presumptive service connection, such as organic 
diseases of the nervous system, evidence that the chronic 
disorder was manifested to a compensable degree within the 
prescribed period, one year, is sufficient to establish 
service connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. 
Brown, 6 Vet. App. 498, 502 (1994).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See also, Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Black v. Brown, 10 
Vet. App. 279 (1997).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Note 2 to 38 C.F.R. § 3.307(e) states that the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

In the instant case, the Board finds that even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA and its implementing regulations when it adjudicated the 
case below, VA's duties under this law have been fulfilled.  
The RO notified the veteran of what evidence was needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  The veteran has not 
identified any pertinent evidence that has not already been 
collected for review by VA.  Accordingly, no further 
assistance to the veteran in acquiring evidence is required 
by the new statute.

The central rationale underlying the joint motion and 
subsequent Court order was that the February 2000 Board 
decision denied the veteran's claims for service connection 
as not well grounded, and that the Act has since eliminated 
that judicial doctrine.  The joint motion and Court order did 
not specify any potential developmental deficiencies in the 
February 2000 Board decision.  For the reasons that follow, 
the Board does not find that further development is required 
to comply with the heightened duty to assist mandated by the 
Act or to comply with the Court's order with regard to the 
veteran's claims for service connection.  For these reasons, 
the Board sees no prejudice to the veteran in adjudicating 
these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Initially, the veteran was provided a photocopy of the 
underlying January 1994 rating decision with the January 1994 
correspondence that informed him of the decision.  He was 
also provided a statement of the case in August 1994, and 
numerous supplemental statements of the case thereafter.  The 
Board can reasonably find that these RO-issued documents more 
than adequately informed the veteran of the evidence required 
to successfully prosecute his claims for service connection.  
In a like manner, the RO sent the veteran numerous 
development letters during the course of this claim, asking 
for further information.  This component of the Act has 
likewise been fulfilled.

Private medical records have been obtained during the course 
of the veteran's claims chronicling the veteran's treatment 
for his claimed disorders.  In particular, the veteran 
submitted, or the RO obtained on his behalf, fairly extensive 
treatment records pertaining to the veteran's cerebellar 
degeneration.  The veteran was also provided a VA 
neurological examination in September 1993 to determine the 
etiology of his cerebellar degeneration, and he was provided 
VA orthopedic and podiatry examinations during the course of 
his claim to determine an etiology for his foot problems.  
Under such circumstances, the Board finds that there is no 
duty to obtain a nexus examination and opinion.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C. § 
5103A. 


I.  Cerebellar Degeneration

The service medical records, including a report of a November 
1967 separation examination, show no cerebellar degeneration 
or peripheral neuropathy.  The veteran's service personnel 
records reflect that he served in Vietnam from July 1966 to 
July 1967.

The veteran was afforded two RO hearings, in September 1994 
and in June 1998, and a videoconference hearing before the 
undersigned in July 1999.  In the aggregate, the veteran 
asserted that he believed that his current cerebellar 
degeneration was the result of his exposure to Agent Orange 
during his service in Vietnam.

A March 1988 entry in Iowa Methodist Medical Center treatment 
records noted that the veteran had flu-like symptoms for the 
past three to four months associated with dizziness and 
disequilibrium.  By April 1988, these symptoms had resolved 
with deconamine.  August 1989 correspondence from Douglas W. 
B., M.D., a neurologist, to another of the veteran's private 
physicians, Thomas A. P., M.D., informed Dr. P. that the 
veteran had been bothered with unusual leg pains for many 
years, and had been evaluated for arthritis as a result.  Dr. 
B. stated that no arthritis had been found, however.  Dr. B. 
continued that the veteran had also been troubled with 
progressive balance problems over the previous year.  Dr. B. 
referenced a July 1989 CT scan, which showed marked atrophy 
of the cerebellum, and Dr. B. diagnosed the veteran with 
cerebellar degeneration with associated peripheral 
neuropathy.  He concluded in that correspondence that a 
definitive explanation for the cerebellar atrophy and 
peripheral neuropathy may not be forthcoming.  In December 
1990 correspondence, Dr. B. again informed Dr. P. that an 
exact cause of the cerebellar degeneration and peripheral 
neuropathy could not be determined.  

The veteran was referred to the Mayo Clinic in Minnesota for 
this disability.  An October 1990 treatment record from that 
facility reviewed current complaints and history, noting that 
the veteran was then a previously healthy 44 year old male 
with a one to two year history of gradual onset of an ataxic 
gait.  Cerebellar degenerative disorder with sensory 
peripheral neuropathy was diagnosed.  That treatment note 
considered a hereditary or a metabolic etiology likely.  
Correspondence apparently from a physician from the Mayo 
Clinic to Dr. B in Des Moines, Iowa dated in January 1991 
indicated that after further tests a metabolic or structural 
etiology could not be detected.  That correspondence did not 
indicate an etiology for the disorder.

The veteran was provided numerous VA examinations to 
determine the etiology of his cerebellar degenerative 
disorder with sensory peripheral neuropathy.  A detailed 
discussion of current findings is not required here, as it is 
not an issue in dispute that the veteran has severe 
manifestations from this disability.  A September 1993 VA 
neurological examination report diagnosed the veteran with 
cerebellar degeneration, non-familiar type with mild 
polyneuropathy.  The underlying etiology was undetermined 
after extensive work-ups.  A January 1997 VA general medical 
examination report noted that the veteran had progressive, 
idiopathic cerebellar degeneration/atrophy with ataxia, 
particularly of the lower extremities, and associated 
peripheral neuropathy.  Other VA treatment records reflect 
ongoing treatment for this malady, but none contain an 
etiology.  A detailed discussion of these records is thus not 
needed here.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  In this regard, the 
veteran does not allege, nor does the record reasonably 
reflect, that the cerebellar degeneration began during 
service.  Likewise, the veteran does not allege, nor does the 
record reasonably reflect, that this disorder first became 
manifest to a compensable degree within one year following 
separation from service, which would provide for presumptive 
service connection under 38 C.F.R. § 3.307 and § 3.309.  The 
Board is cognizant of the veteran's combat history during 
service.  The United States Court of Appeals for the Federal 
Circuit held in Collette v. Brown that under 38 U.S.C.A. 
§ 1154 (b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  However, the Court held that 
notwithstanding the Collette decision, a veteran still had to 
provide the required nexus between the in service incurrence 
of an event and a current disability.  Libertine v. Brown, 9 
Vet. App. 521 (1996).  That decision has consistently been 
upheld.  Wade v. West, 11 Vet. App. 302 (1998).  In a like 
manner, 38 U.S.C.A. § 1154(a) provides that the VA is to also 
take into consideration the time, place and circumstances of 
a veteran's service when deciding claims.  However, the 
veteran's separation examination report did not contain 
reference to any neurological disorder, to include cerebellar 
degeneration and peripheral neuropathy, and there is no 
medical evidence of a nexus between the disabilities in 
question, first shown many years after service, and any 
incident of active duty, to include claimed exposure to Agent 
Orange.  

In addition, while the veteran has asserted that this 
disorder is the result of exposure to Agent Orange during his 
service in Vietnam, cerebellar degeneration is not among 
those disease for which service connection can be presumed 
the result of exposure to Agent Orange under 38 C.F.R. 
§ 3.309(e).  While the veteran also has peripheral 
neuropathy, only acute and subacute peripheral neuropathy can 
be presumed the result of exposure to Agent Orange.  As 
discussed above, note 2 to 38 C.F.R. § 3.309(e) limits this 
to neuropathy that appears within weeks to months of 
exposure, and resolves within two years of onset.  The 
veteran's peripheral neuropathy is associated with the 
underlying cerebellar degeneration, and has lasted for more 
than a decade.  Such was not present until many years after 
service.  Thus, the veteran's peripheral neuropathy cannot be 
presumed the result of exposure to Agent Orange.  Id. 

Turning to the issue of direct service connection, the Board 
notes that neither VA nor private clinicians could ascribe an 
etiology to the veteran's disorder.  Indeed, all have been 
baffled as to its etiology, even after extensive work-ups, 
and none have found that this disorder is the result of 
exposure to Agent Orange or any other incident of the 
veteran's service.  Only the veteran has asserted this 
relationship, but as a layperson, he is not competent to 
provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

As there is no medical opinion establishing a relationship 
between the veteran's current diagnosis of cerebellar 
degeneration and his claimed exposure to Agent Orange or any 
other incident of active duty, the Board must find that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102.  
II.  Bilateral Foot Disorder

A July 1966 entry in the service medical records shows a mole 
on the skin of the left foot.  The service medical records, 
to include a report of November 1967 separation examination, 
show no disability of either foot. 

The veteran's claim for service connection for a bilateral 
foot disorder is premised on alternative theories.  
Initially, the veteran asserts that he injured his feet 
during service, particularly when jumping from a vehicle.  In 
the alternative, he asserts that he currently has a bilateral 
foot disorder that is a result of, or at least aggravated by, 
his service-connected bilateral knee disorder.  In this 
regard, the veteran is relying on the Court's decision 
finding that "disability" includes any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition, and that accordingly, the 
additional disability shall be compensated.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, any increase in 
the severity of a nonservice-connected disorder due to a 
service-connected disorder may be service connected under 38 
C.F.R. § 3.310(a).

At the time of his September 1994 hearing before an RO 
hearing officer, the veteran related that he had been 
diagnosed with a tendo Achilles problem.  In June 1998, an RO 
hearing officer asked the veteran when he believed that he 
ruptured an Achilles tendon.  The veteran stated that he 
could not recall, as he was taking pain medication that 
affected his memory.  In July 1999, the veteran testified at 
a videoconference hearing before the undersigned that he 
believed that he injured his feet when jumping from a truck 
during his combat service in Vietnam.  He stated that he did 
not recall whether he informed service department clinicians 
about the problem when he returned from overseas, but that 
they were aware of the problem.  As to recent difficulties, 
he stated that his feet were painful and that his toes 
curled.  

As discussed above, the RO has afforded the veteran VA 
examinations to determine an etiology of his reported foot 
problems, with the first conducted in September 1993.  The 
veteran informed the examiner who conducted the September 
1993 VA podiatry examination that he had a feeling of 
numbness in the lower legs from the knees to the ankles.  
Objectively, the veteran had difficulty rising on his toes or 
heels, but the procedure could be performed.  The examiner 
stated that the veteran probably had an unrecognized, old 
rupture of the left tendoachilles.

In January 1997, the veteran was provided a general medical 
examination.  The examiner who conducted that examination 
stated that the veteran had some degenerative arthritis of 
his first metatarsal joints and bunions, which were mildly 
symptomatic, and he had stiffness in his ankle joints, 
related to cerebellar degeneration.  As to the latter, the 
examiner stated that the spasticity of the musculature of the 
lower extremities was the cause.  That examiner stated that 
there was no relationship between the veteran's service-
connected bilateral knee disorder and his foot complaints.  
As to a possible left Achilles tendon problem, the examiner 
attributed this to trauma, and he stated that even minimal 
trauma may be sufficient to cause this.  Indeed, the examiner 
stated that perhaps ataxia of the gait, caused by cerebellar 
degeneration, could have been the proximate cause.

In April 1997, the veteran sought VA treatment as a result of 
dropping a 25 pound box on his right ankle.  He was diagnosed 
with a resolving hematoma.  In September 1997, the veteran 
sought follow-up care for an overlapping deformity of his 
second, third and fourth toes.  Loss of lesser digit 
integrity was attributed to idiopathic cerebellar 
degeneration.  His toenails were debrided, and he was given 
other foot care.  

The veteran was provided another VA podiatry examination in 
September 1998.  The examiner noted that the veteran was 
service-connected for his bilateral knee disorder, and that 
his principal health problem was cerebellar degeneration and 
resulting ataxia.  As to his feet, the VA examiner stated 
that his toes curled under, particularly during walking.  The 
veteran used pads as treatment.  The examiner also noted that 
prior examinations revealed a nodule in the Achilles tendon 
on the left, which was then attributed to a rupture, but this 
examiner attributed this to degenerative xanthoma within the 
tendon.  

The veteran informed the examiner that his ataxia had 
remained about the same through the past year, and that he 
used crutches for ambulation.  Objectively, feet were 
described as floppy, and there was some unsteadiness of gait.  
There were no reflexes in the ankles.  

This examiner stated that the veteran did not have intrinsic 
foot disease apart from neurological imbalance.  In contrast 
to earlier examiners, this examiner stated that the veteran 
did not have cord rupture, or even a history of cord rupture.  
As to clawing of the toes, the examiner attributed this to 
the veteran's neurological problems, and the examiner 
specifically excluded any relationship between foot problems 
and the veteran's service-connected knee disorders.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a 
bilateral foot disorder, to include hallux valgus and a left 
tendoachilles rupture.  As noted above, service medical 
records contain no reference to foot problems.  The Board 
concedes that the veteran served in combat in Vietnam.  As 
noted above, the United States Court of Appeals for the 
Federal Circuit held in Collette v. Brown that under 
38 U.S.C.A. § 1154 (b), a combat veteran's assertions of an 
event during combat are to be presumed if consistent with the 
time, place and circumstances of such service.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, the Court held 
that notwithstanding the Collette decision, a veteran still 
had to provide the required nexus between the in service 
incurrence of an event and a current disability.  Libertine 
v. Brown, 9 Vet. App. 521 (1996).  That decision has 
consistently been upheld.  Wade v. West, 11 Vet. App. 302 
(1998).  In a like manner, 38 U.S.C.A. § 1154(a) provides 
that the VA is to also take into consideration the time, 
place and circumstances of a veteran's service when deciding 
claims.  Ultimately, however, the veteran's separation 
examination report did not contain reference to foot 
problems, and that examination was not performed in a combat 
zone.  The Board can reasonably find that the veteran did not 
have foot problems during his active service.  
Parenthetically, the Board would note that the veteran 
himself conceded in June 1998 that he could not recall when 
he ruptured his left Achilles tendon.  

The Board also notes that while the examiner who performed 
the 1993 VA examination indicated that the veteran had a 
rupture of the left Achilles tendon, he did not establish a 
relationship between this and the veteran's service, and 
indeed, the examiner who performed the January 1997 general 
medical examination considered the possibility that the 
veteran's ataxia caused this.  Ultimately, no examiner or 
treatment provider has attributed the veteran's foot problems 
either to service or to his service-connected bilateral knee 
disorder.  As to whatever degree there is disagreement as to 
the presence of a nodule in the left Achilles, and its 
significance (old rupture versus degenerative xanthoma), no 
clinician has attributed this to the veteran's service 
connected bilateral knee disorder.

Only the veteran has claimed a relationship between his 
current foot problems and either his service or his service-
connected disability.  However, as a layperson, the veteran 
is not competent to provide a medical opinion, such as an 
opinion on medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. at 494-495.  For these reasons, the Board must find 
that the preponderance of the evidence is against this claim.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102.

While the two increased rating claims in appellate status are 
being remanded to the RO for the purpose of obtaining VA 
treatment records, the Board finds that there is no reason to 
defer appellate review of the two service connection claims 
on appeal.  The issue in the latter claims is not whether the 
veteran has the disabilities or whether they require 
treatment; such is not in dispute.  Rather, the issue is one 
of etiology.  As noted above, the veteran has been afforded 
VA compensation examinations and there is no competent 
evidence of the contended causal links.  There is no 
suggestion that the treatment records pertaining to the 
veteran's knee disorders contain any relevant opinion or 
observation relating the etiology of the his cerebellar 
degeneration with peripheral neuropathy or a disability of 
either foot.  


ORDER

Service connection for cerebellar degeneration with 
polyneuropathy is denied.

Service connection for a bilateral foot condition, to include 
hallux valgus and a left tendoachilles rupture, to include as 
secondary to a service-connected bilateral knee disorder, is 
denied.


REMAND

The vacated February 2000 Board decision that denied 
compensable evaluations for the veteran's right and left knee 
disabilities indicated that there were no treatment records 
specifically for the bilateral knees from August 1993 until 
the time of the Board decision.  The February 2001 joint 
motion noted that there were VA outpatient records from 
February 1995 and May 1996 that noted complaints and 
treatment for bilateral knee pain.  While the veteran's 
bilateral knee disorder was not the predominant illness being 
treated, it was noted.  The February 2001 joint motion 
granted by the Court found that the Board's failure to obtain 
other possible VA treatment records violated the doctrine in 
Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992), which 
held that VA must obtain all treatment records for a 
disability at issue from VA sources.  The joint motion 
requested that the VA obtain any further VA treatment records 
pertaining to the veteran's knees that have not already been 
obtained.

To comply with the Court's order, these issues are REMANDED 
to the RO for the following:

1.  The RO is requested to secure all VA 
treatment records not already obtained 
from the VA medical center in Des Moines.  
If all records have already been 
obtained, the RO is requested to clearly 
document such in the claims files.

2.  The RO must review the claims files 
and ensure that any action deemed 
necessary by the VCAA, to include further 
notification and development procedures 
contained in sections 3 and 4 of the Act, 
is completed. 
3.  Thereafter, the RO is requested to 
readjudicate the veteran's claims for 
increased evaluations for his 
intermittent synovitis of the right and 
left knees, with mild chondromalacia.  If 
any benefit sought is not granted in 
full, the veteran and his attorney should 
be furnished a supplemental statement of 
the case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to comply with the Court's 
order.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant and his attorney have the right to 
submit additional evidence and argument on the matters 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required until the 
appellant and his attorney are notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



